            Case 3:18-cv-00394-FM Document 1 Filed 12/28/18 Page 1 of 5
                                                                      lI!!,:    Li
                                                                                rr
                                                                                         I
                                                                                              .jj
                                                                                                    1f'
                                                                                                      i)._j

                              IN THE UNITED STATES DISTRICT COURT

                                   WESTERN DISTRICT OF TEXAS

                                         EL PASO DIVISION

ANTONINA LEE MORRIS and                                §
JACOB ESPARZA                                          §
                                                       §
         Plaintiffs,                                   §
                                                       §
vs.                                                    §
                                                       §
GUSTAVO ALCANTARA RAMIREZ and                         §
GASPAR VARGAS DIAZ,                                   §
                                                       §
         Defendants.                                  §

                               DEFENDANTS' NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COME NOW GUSTAVO ALCANTARA RAMIREZ and GASPAR VARGAS DIAZ,

Defendants in the above-entitled and captioned cause, and submit their Notice of Removal, and

for jurisdiction respectfully show the following:

1.      These parties were named as defendants in the case styled Antonina Lee Morris and

Jacob Esparza          vs.   Gustavo Alcantara Ramirez and Gaspar Vargas Diaz; Cause No.

2018DCV4309, pending in the 327th District Court of El Paso County, Texas (hereinafter "The

State Court Action"). The State Court Action arises out of a truck/auto accident that occurred in

El Paso County, Texas on or about December 22, 2017. A true and correct copy of the docket

sheet from The State Court Action is attached as Exhibit "A." Pursuant to 28 U.S.0   §   1446(a), a

true and correct copy of all process, pleadings and orders in The State Court Action are being

filed with this Notice, and are attached as Exhibit "B".

2.      In Plaintiffs' Original Petition and Juiy Demand, their operative pleading, Plaintiff

Morris is alleged to be "an individual residing [in] Columbus New Mexico", and the last three


13463. 166/FHUT/1407982
                 Case 3:18-cv-00394-FM Document 1 Filed 12/28/18 Page 2 of 5



digits of her Social Security number are 278. According to the police report, Plaintiff Morris

resides in El Paso, Texas and holds a Texas driver's license. A true and correct copy of the police

report is attached as Exhibit "C." Plaintiff Esparza is alleged to be "an individual residing [in] El

Paso County, Texas." Plaintiff Esparza's citizenship is not specified. The police report does not

indicate where Plaintiff Esparza resides. (Ex. C).

3.            Plaintiff further alleges that Defendant Ramirez "is an individual residing in Ciudad

Juarez Chihuahua Mexico", although his citizenship is not specified. The police report indicates

that Defendant Ramirez resides in Juarez, Mexico. (Ex. C). Defendant Ramirez is, and has

always been, a citizen of the Republic of Mexico, but has not been served as of the time The

State Court Action is removed. Defendant Ramirez served Plaintiffs with his Original Answer on

December 26, 2018.

4.            Plaintiff further alleges that Defendant Vargas "is an individual residing in Ciudad Juarez

Chihuahua Mexico." As of the time The State Court Action commenced, Defendant Vargas has

always been, and currently still is a citizen of the Republic of Mexico, but has not been served as

of the time The State Court Action is removed. Defendant Vargas served Plaintiffs with his

Original Answer on December 26, 2018.

5.           The State Court Action commenced on November 12, 2018 with the filing of Plaintiffs'

Original Petition and Jury Demand. Substitute service of Plaintiffs' Original Petition and Jury

Demand on Defendants was effected by serving Defendants' statutory agent, the Chairman of the

Texas Transportation Commission, on November 30, 2018. However, Defendants have not

actually received Plaintiffs' Original Petition and Jury Demand at the time of filing this Notice.

The removal period is not triggered until a defendant receives actual service; the removal period

does not begin when the statutory agent receives process. McCrary            v.   Kansas City   S. Ry.   Co.,

121 F. Supp. 2d 566, 570 (E.D. Tex. June 15, 2000);           Monterey Mushrooms, Inc.     v.   Hall, 14 F.

13463   1   66!FHUTI 1407982
             Case 3:18-cv-00394-FM Document 1 Filed 12/28/18 Page 3 of 5



 Supp. 2d 988, 991 (S.D. Tex. 1999). Defendants answered on December 26, 2018, triggering the

 removal period.

 6.      Plaintiffs' Original Petition seeks monetary relief of "over $1,000,000.00." In addition,

the Petition asserts that Plaintiffs suffered damages including past and future medical care, past

 and future nursing services, past and future medical attention and "other expenses." In this case,

Plaintiffs have pleaded an unspecified range in excess of $1,000,000.00.

7.       The sum demanded in good faith in the initial pleading shall be deemed to be the amount

in controversy. 28 U.S.C.   §   1446(c)(2). However, if the state's practice does not permit demands

for a specific sum, or permits the recovery of damages in excess of the amount demanded, then a

Notice of Removal may assert the amount in controversy. Id.         §   1446(c)(2)(A)(ii). Texas District

Courts have adopted a "facially apparent" standard to determine whether a case is removable

when the initial pleading does not specify the amount in controversy, or in some cases even

when it affirmatively specifies an amount below the federal jurisdictional limit. See Salomon v.

Wells Fargo Bank, NA., 2010 WL 2545593 at *3_7 (W.D. Tex., June 21, 2010); Gutierrez                   v.

Swft Transportation Co., Inc., 2011 WL 318294 at *24 (W.D. Tex. January 8, 2011). A

defendant may show that the amount in controversy exceeds the federal limit by either (1)

demonstrating that it is "facially apparent" from a petition that the claim likely exceeds

$75,000.00, or (2) by setting forth the facts, preferably in the removal petition, that support a

finding of the requisite amount. Gutierrez 2011 WL 318924 at *2; see also Grant              v.   Chevron

Philips Chem. Co., 309 F.3d 864, 868      (5th Cir. 2002).
                                                             That being said, a plaintiff must make all

information known at the time he files his complaint, and if it is facially apparent from the

pleading that the requisite amount in controversy exists, then no post-removal affidavits,

stipulations or amendments will deprive the District Court of jurisdiction. Gutierrez, 2011 WL

318294 at *5 In this case, Plaintiff has asserted an extensive list of damages, both in the past and


13463.1 66/FHUT/ 1407982
             Case 3:18-cv-00394-FM Document 1 Filed 12/28/18 Page 4 of 5



continuing in the future. Plaintiff has pleaded the case as being worth more than $1,000,000.00.

As such, based on the amount of damages and injuries alleged, and the extensive complaints set

forth in the Plaintiffs' Original Petition, it appears to be facially apparent that the amount in

controversy is in excess of $75,000.00.

8.        This Honorable Court has original jurisdiction over this case pursuant to 28 U.S.C.

§1332(a)(2) because all Defendants are citizens of the Republic of Mexico, so there is complete

diversity of citizenship between the parties, and assuming that Plaintiffs demanded the sum in

their Original Petition in good faith, then at least $1,000,000.00 should be deemed to be the

amount in controversy pursuant to 28 U.S.C.      §   1446(c)(2).

9.        This Notice is timely filed pursuant to 28 U.S.C. § 1446(b), since it was filed within thirty

(30) days of the receipt of Plaintiffs' Original Petition from which it could first be ascertained

that the case was removable, and less than one (1) year after commencement of The State Court

Action.

10.       Venue of this removed action is proper in this Honorable Court pursuant to 28 U.S.C.        §

1441(a) as the District and Division where The State Court Action is pending.

11.       Pursuant to 28. U.S.C.    §   1446(d), Defendants will promptly give all parties written

notification of the filing of this Notice, and will also promptly file a copy with the District Clerk

of El Paso County, Texas where The State Court Action is currently pending.

          WHEREFORE, PREMISES CONSIDERED, Defendants respectfully pray that

pursuant to the above-referenced authorities, that The State Court Action be removed, that this

Honorable Court exercise its original jurisdiction over The State Court Action, and that

Defendants be granted such other and further relief, general or special, legal or equitable, to

which they may be justly entitled.




13463. 166/FHUT/1 407982
                   Case 3:18-cv-00394-FM Document 1 Filed 12/28/18 Page 5 of 5



                                                     Respectfully submitted,

                                                     MOUNCE, GREEN, MYERS
                                                     SAFI, PAXSON & GALATZAN, P.C.
                                                     P.O. Drawer 1977
                                                   El Paso, Texas 79999-1977
                                                   Phone: (915) 532-2000
                                                   Fax: (915) 541-1597
                                                   E-Mail: vereen(mgmsg.com
                                                   E-Mail: hutterer(mgmsg.com


                                                   By:
                                                       Darryl S. Vereen
                                                       State Bar No. 00785148
                                                       Frederick C. Hutterer III
                                                       State Bar No. 24100492

                                                   Attorneys for Defendant


                                   CERTIFICATE OF SERVICE

         Frederick C. Hutterer III, hereby certify that on this f day of December, 2018, I
              I,
served a copy of the foregoing with the Clerk of the Court using the CM/ECF system which will
automatically send e-mail notice of such filing to the following attorney(s) of record: Daniela
Labinoti, 707 Myrtle Avenue, El Paso, Texas 79901.



                                                   Frederick C. Hutterer III




I   3463.1   66/FHUT/1407982
